By the Court, Wallace, J.:
A verdict and judgment for defendant having been rendered, the plaintiffs gave notice of their intention to move for a new trial.
The statement in support of the motion, and the amendments proposed thereto, were submitted for settlement on May 9th, 1870." On July seventh following an order was entered granting the motion for a new trial. Neither party appears to have been notified in anywise, in the meantime, that the statement had been, in fact, settled. No opportunity *333for engrossment was afforded, nor was it even known, with certainty, what matters would be contained in the statement when it should be thereafter finally engrossed and certified, so as to be used on the hearing of the motion for a new trial. On August fifteenth following a motion was made by the defendant to set aside the order granting a new trial, on the ground that it was improvidently made, that the motion for a new trial had never been submitted, etc. This motion came on to be heard on August twenty:second, and was supported by affidavit of the counsel for defendant and the records of the Court, and was then heard and taken under advisemennt until September 5th, 1870, when an order was entered denying the motion. This last order is as follows:
“ This cause having been heretofore submitted on motion to vacate and set aside the order granting a new trial herein, the same having been well considered by the Court, it is ordered that the statement on motion for new trial, as submitted by the plaintiffs, together with such of defendant’s amendments as are marked ‘Allowed,’ and the testimony of O. W. Childs and Matthew Keller, be, and the same is, the statement as settled by the Court, and is allowed as the true statement in the case. It is further ordered that said statement, so settled, be considered now as having been engrossed at the time of its settlement. And whereas, the said statement was settled before the motion for new trial was passed upon by the Court, but was not certified or engrossed, by reason of an inadvertence growing out of the multiplicity of duties devolving upon the Court at that time, it is further ordered that said statement, so settled, be and the same is hereby settled and considered engrossed, now for then. It is further ordered that defendant’s motion to vacate and set aside the order granting a new trial herein is hereby denied, and that the said order, heretofore made, granting a new trial, be and is hereby affirmed.
“Morrison, Judge.
*334“ Los Angeles, August. 31st, 1870.
“Filed September 5th, 1870.”
I think that the Court below should have sustained the motion of the defendant to set aside the order granting the motion for a new trial. Even in view of what is recited in the order of September 5th, it is clear enough that the motion for a new trial itself had never been submitted to the Court for decision; and even if the Court had in the meantime not only settled the statement, but had engrossed it, and certified and filed it as a correct statement, it should not have undertaken to determine the motion until that motion had been first submitted for decision, and the parties afforded an opportunity to be heard on the motion, if desired.
The practice here pursued operated as a complete surprise upon the defendant, and if countenanced would be utterly subversive of the rights of parties litigant.
It is ordered that the order of the Court below, denying the motion of the defendants to set aside the order granting a new trial, be reversed, and that the cause be remanded, with instructions to sustain said motion of the defendant, and for further proceedings for the orderly determination of plaintiff’s motion for a new trial.